Citation Nr: 0821900	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee, claimed as secondary to the service-connected right 
knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  The Board remanded the 
claim in September 2005 and November 2006 for further 
development.  

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Washington, DC in January 2005 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's left 
knee arthritis is medically related to his service-connected 
right knee disability.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his left knee 
arthritis is proximately due to, or the result of, his 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2007).  As will be discussed below, 
the Board finds that service connection for the left knee 
disability is warranted; therefore, a discussion of whether 
VA met these duties is not needed.  

The veteran seeks service connection for a left knee 
disability that he claims is secondary to his service-
connected right knee disability.  Secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

By rating decision in May 2007, service connection was 
granted for osteoarthritis of the right knee.  The veteran 
specifically contends that he has always favored his right 
knee because of the pain associated with it, and thereby 
places more weight on his left knee.  See personal statement, 
March 2004; see also Board hearing testimony, January 2005.  
He also reports that this has caused significant left knee 
pain.  The medical evidence confirms that the veteran carries 
a diagnosis of arthritis in the left knee.  See VA 
examination, March 2006.  The question at issue, therefore, 
is whether the medical evidence establishes that the 
veteran's left knee disability is the result of his right 
knee disability.  On that score, two medical opinions of 
record speak to the etiology of the left knee disability.  

The VA orthopedic physician who examined the veteran in March 
2006 found that the veteran had chronic right knee pain with 
evidence of osteoarthritis.  He also found that he had very 
early medial compartment arthritis of the left knee.  
Referable to the etiology of the left knee disability, the 
physician opined that it was "probably as a result of aging 
and not related to his military accident of 1957."  He went 
further to say that "[w]hile it is true that in certain 
severe cases the contralateral knee can experience additional 
symptoms, it is my opinion that this is not the case here."  
Though no further explanation was offered, it appears from 
the earlier statement that this is based on the veteran's 
age.  This opinion is credible, in that the examiner had the 
benefit of a full review of the medical evidence surrounding 
the veteran's original right knee injury, as well as a 
current examination of both knees.  

Also of record is a December 2006 opinion by the private 
neurologist who treats the veteran's right knee disability.  
He explained that the veteran's chronic long-term disability 
on the right side, effectively a pulling of spasticity, has 
altered the veteran's stance and the curvature of his spine.  
This has forced the veteran to favor that side, which, he 
opined, has caused the development of arthritis in the left 
knee.  This opinion is found to be credible also, as it is 
based on direct knowledge of the veteran's right and left 
knee disabilities.  Additionally, the physician offered a 
reasonable rationale for his conclusion, which appears on its 
face to be medically sound.

Applying the relevant law and regulations to the facts in 
this case, the Board regards the credible opinions of the two 
physicians as sufficient to place the evidence in equipoise 
as to whether there is a nexus, or link, between the 
veteran's currently diagnosed left knee arthritis and his 
service-connected right knee disability.  Under the 
circumstances, where there is an approximate balance between 
the positive and negative evidence, the benefit of the doubt 
is given to the veteran.  38 C.F.R. § 3.102 (2007).  Service 
connection is warranted for the left knee disability. 


ORDER

Service connection for left knee arthritis is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


